DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (USPN 2017/0229076) in view of Kim (USPN 2004/0113881).

With respect to claim 1, Zhou teaches a display (Figs. 1-3), comprising:
a drive circuit of a display panel (Figs. 1-3, item 110); 
an integrated end circuit (Figs. 1-3, item 130); and 
an adjustable resistance circuit (Fig. 1, item 120, Fig. 2, item Rx and Fig. 3, items R1-R2 and paragraph [0029] teach different embodiments of a filter module with an adjustable resistance), wherein
the drive circuit of the display panel is conducted with an integrated end circuit board through the adjustable resistance circuit (Figs. 1-3); and
the adjustable resistance circuit controls and adjusts a resistance value between the drive circuit of the display panel and the integrated end circuit (Figs. 1-3).
However, Zhou fails to expressly teach a ground end of the drive circuit of the display panel is conducted with a ground end of an integrated end circuit board through the adjustable resistance circuit (Examiner notes Zhou is silent on the specifics of the drive circuit and integrated end circuit board.  An argument could be made that a gamma reference voltage circuit and a liquid crystal display inherently include a ground end.  However, Examiner is adding an obviousness rationale in the interest of compact prosecution).
Kim teaches a known technique providing a ground end in a gamma reference circuit and a display panel (Figs. 6 and 7 and paragraphs [0073]-[0077]).
Zhou teaches a base process/product of a display comprising a drive circuit and an integrated end circuit wherein the drive circuit of the display panel is conducted with an integrated end circuit board through the adjustable resistance circuit which the claimed invention can be seen as an improvement in that a ground end of the drive 
Kim’s known technique of providing a ground end in a gamma reference circuit and a display panel would have been recognized by one skilled in the art as applicable to the base process/product of Zhou and the results would have been predictable and resulted in a display wherein a ground end of the drive circuit of the display panel is conducted with a ground end of an integrated end circuit board through the adjustable resistance circuit which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 2, Zhou in view of Kim teaches the display according to claim 1, discussed above, wherein the adjustable resistance circuit comprises:
a first resistor (Zhou, Fig. 3, item R1);
a second resistor, having a resistance value different from that of the first resistor (Zhou, Fig. 3, item R2 and paragraph [0032] teach a different resistance value for R1 and R2); and
a switching circuit, in control connection with the first resistor and the second resistor (Zhou, Fig. 3, item 161 controls switches K1 and K2 in connection with R1 and R2), wherein
the switching circuit is in communication with the drive circuit of the display panel to receive a switching signal (Zhou, Figs. 2 and 3, item 151 and paragraph [0028] teach controller 151 may optionally be integrated into the gamma reference voltage circuit);
when the switching signal received by the switching circuit is a first switching signal, the switching circuit connects the first resistor between the ground end of the drive circuit of the display panel and the ground end of the integrated end circuit board (Zhou, Fig. 3 and paragraphs [0030] and [0031]); and
when the switching signal received by the switching circuit is a second switching signal, the switching circuit connects the second resistor between the ground end of the drive circuit of the display panel and the ground end of the integrated end circuit board (Zhou, Fig. 3 and paragraphs [0030] and [0031]).

With respect to claim 3, Zhou in view of Kim teaches the display according to claim 2, discussed above, wherein the switching circuit comprises:
a first switch, wherein a first end of the first switch is coupled to the first resistor, a second end of the first switch is coupled to and connected to the ground end of the integrated end circuit board, and a control end of the first switch is coupled to the switching signal (Zhou, Fig. 3, item K1.  Examiner notes the term “coupled” is subject to a reasonably broad interpretation and includes indirect connections); and
a second switch, wherein a first end of the second switch is coupled to the second resistor, a second end of the second switch is coupled to the ground end of the integrated end circuit board, and a control end of the second switch is coupled to the switching signal (Zhou, Fig. 3, item K2.  Examiner notes the term “coupled” is subject to a reasonably broad interpretation and includes indirect connections), wherein
when the first switch is turned on, the second switch is turned off; and
when the first switch is turned off, the second switch is turned on (Zhou, Fig. 3 and paragraphs [0030] and [0031]);

With respect to claim 4, Zhou in view of Kim teaches the display according to claim 3, discussed above.  However, Zhou in view of Kim fail to expressly teach wherein the control end of the first switch is positive, and the control end of the second switch is negative; or the control end of the first switch is negative, and the control end of the second switch is positive (Zhou, Fig. 3, items K1 and K2 and paragraphs [0030] and [0031] teach switches K1 and K2 are ON/OFF or OFF/ON based on the same control signal but are silent on the specific positive/negative controls).
Examiner takes official notice it is well known in the art how to manipulate and change switches and their control signals so the same functionality is achieved with 
Zhou in view of Kim and further in view of Hwang teaches a base process/product of a first and second switch which the claimed invention can be seen as an improvement in that the control end of the first switch is positive, and the control end of the second switch is negative; or the control end of the first switch is negative, and the control end of the second switch is positive.  Official notice teaches a known technique of how to manipulate and change switches and their control signals so the same functionality is achieved with either a positive or negative control end that is comparable to the base process/product.
Official notice’s known technique of how to manipulate and change switches and their control signals so the same functionality is achieved with either a positive or negative control end would have been recognized by one skilled in the art as applicable to the base process/product of Zhou in view of Kim and further in view of Hwang and the results would have been predictable and resulted in modifying the display such that the control end of the first switch is positive, and the control end of the second switch is negative; or the control end of the first switch is negative, and the control end of the second switch is positive which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of 

The further limitations of claim 7 are rejected for substantially the same reasons as claim 4, discussed above.
Examiner notes Zhou, Fig. 3, items K1 and K2 and paragraphs [0030] and [0031] teach switches K1 and K2 are ON/OFF or OFF/ON based on the same control signal and would be a simple configuration as an NMOS/PMOS pairing.

Claim 9, a ground resistor adjustment method, corresponds to and is analyzed and rejected for substantially the same reasons as the display of Claim 1, discussed above.

Claim 14, a display apparatus, corresponds to and is analyzed and rejected for substantially the same reasons as the display of Claim 1, discussed above.

The further limitations of claim 15 are rejected for substantially the same reasons as claim 2, discussed above.

With respect to claim 20, Zhou in view of Kim teach the display apparatus according to claim 14, discussed above.  However, Zhou in view of Kim fail to expressly 
Examiner takes official notice that using a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus are well known in the liquid crystal display art.
Zhou in view of Kim teaches a base process/product of a liquid crystal display which the claimed invention can be seen as an improvement in that the display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus.
Official notice teaches a known technique of using a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus is comparable to the base process/product.
Official notice’s known technique of using a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus would have been recognized by one skilled in the art as applicable to the base process/product of Zhou in view of Kim and the results would have been predictable and resulted in wherein the display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus which results in an improved process/product.

The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Claims 6, 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (USPN 2017/0229076) in view of Kim (USPN 2004/0113881) and further in view of Hwang (USPN 2019/0272798).

With respect to claim 6, Zhou in view of Kim teach the display according to claim 2, discussed above.  However, Zhou in view of Kim fail to expressly teach wherein the drive circuit of the display panel comprises a timing controller, and the switching circuit is in communication with the timing controller to receive the switching signal (Zhou is silent on a timing controller).
Hwang teaches a known technique integrating the timing control with the gamma reference voltage generator (paragraph [0154]).

Hwang’s known technique of integrating the timing control with the gamma reference voltage generator would have been recognized by one skilled in the art as applicable to the base process/product of Zhou in view of Kim and the results would have been predictable and resulted in a display wherein the drive circuit of the display panel comprises a timing controller, and the switching circuit is in communication with the timing controller to receive the switching signal which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

	The further limitations of claim 10 are rejected for substantially the same reasons as claim 6, discussed above.
However, Zhou in view of Kim and further in view of Hwang fail to expressly teach when the switching signal is at a high level, the first switch is conducted, a control end of the first switch is in communication with the timing controller to receive the switching signal, a first end of the first switch is in communication with the first resistor and the ground end of the drive circuit of the display panel a second end of the first switch is in communication with the ground end of the integrated end circuit board, and a ground resistor connected between the ground end of the drive circuit of the display panel and the ground end of the integrated end circuit board is the first resistor (Zhou, paragraph [0031] teaches K1 is stopped with a HIGH signal).
Examiner takes official notice it is well known in the art how to manipulate and change switches and their control signals so the same functionality is achieved with either a HIGH or LOW signal.  For example, the switches can be switched from PMOS to NMOS and used in combination with an inverter.  
Zhou in view of Kim and further in view of Hwang teaches a base process/product of a switching signal and a first switch which the claimed invention can be seen as an improvement in that when the switching signal is at a high level, the first switch is conducted.  Official notice teaches a known technique of how to manipulate and change switches and their control signals so the same functionality is achieved with either a HIGH or LOW signal that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 11, Zhou in view of Kim in view of Hwang and further in view of official notice teach the ground resistor adjustment method of a display according to claim 10, discussed above, wherein when the switching signal is at a low level, when the second switch is turned on, a control end of the second switch is in communication with the timing controller to receive the switching signal, a first end of the second switch is in communication with the second resistor and the ground end of the drive circuit of the display panel, a second end of the second switch is in communication with the ground end of the integrated end circuit board, and a ground resistor connected between the ground end of the drive circuit of the display panel and the ground end of the integrated end circuit board is the second resistor (Zhou, paragraph [0031] teach first switch K1 and second switch K2 are in opposing open/closed states when the control signal is a HIGH state; Official notice teaches changing the control signals such that K1 and K2 are in opposing open/closed states when the control signal is a LOW state).

The further limitations of claim 19 are rejected for substantially the same reasons as claim 6, discussed above.


Allowable Subject Matter
Claims 5, 8, 12, 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches an adjustable resistance circuit for a display (see Zhou et al. USPN 2017/0229076).

Specifically, the prior art of record fails to teach or suggest: 
“the display according to claim 2, wherein the drive circuit of the display panel comprises a system movement, and the switching circuit is in communication with the system movement to receive the switching signal:
the switching circuit comprises:
a D trigger:
a first switch; and
a second switch;
the system movement is in communication with a control end of the D trigger to connect the switching signal, and an output end of the D trigger is connected to control ends of both the first switch and the second switch and controls the first switch or the second switch to be conducted;
a third resistor is connected between the output end of the D trigger and the first switch and the second switch, and the other end of the third resistor is connected to the ground end of the drive circuit of the display panel;
when the switching signal is a first switching signal, and a logic voltage end of the D trigger is at a high level, the first switching signal enters through the control end of the D trigger and outputs a first control signal through the output end of the D trigger, to control the first switch to be conducted and the second switch to be turned off;
when the switching signal is a second switching signal, and the logic voltage end of the D trigger is at a high level, the first switching signal enters through the control end of the D trigger and outputs a second control signal through the output end of the D trigger, to control the second switch to be conducted and the first switch to be turned off; and
the system movement and the D trigger are connected through a connector” (see at least Claim 5 – emphasis added).

Claim 8 is dependent on claim 5 and objected to for substantially the same reasons, discussed above.

The further limitations of claim 12 are objected to for substantially the same reasons as claim 5, discussed above.

Claims 13 and 16-18 are dependent on claim 12 and objected to for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Zhang (USPN 2014/0184482) teaches a drive circuit of a display panel and ground ends;
Yoo (USPN 2006/0244692), Yu et al. (USPN 2010/0007680) and Byun (USPN 2010/0277513) teach a gamma reference voltage circuit and/or a display with a ground end;
Huang (USPN 2016/0259220) teaches an electrostatic discharge protection chip;
Murakami (USPN 2014/0146426) teaches an overvoltage protection circuit;
Matsumoto et al. (USPN 2009/0073149) and Yokoi (USPN 5,566,080) teach equivalent PMOS and NMOS circuits including inverters; and
Park (USPN 2019/0206332) and Jang et al. (USPN 2013/0124140) teach twisted nematic, vertical alignment and in plane switching are known LCDs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623